COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00011-CR


DAVID STUART SEELYE                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1298254R

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On November 12, 2012, Appellant David Stuart Seelye pled guilty,

pursuant to a plea bargain, to the offense of bodily injury to a child. See Tex.

Penal Code Ann. § 22.04(a)(3) (West Supp. 2015). The trial court placed him on

five years’ deferred-adjudication community supervision and assessed a $500

fine. The State subsequently filed a motion to adjudicate guilt. On December 11,


      1
      See Tex. R. App. P. 47.4.
2015, Appellant pled true to the allegations in the State’s motion, and the trial

court sentenced him to four years’ imprisonment.         That same day, Appellant

signed written plea admonishments that included a waiver of his right to appeal.

      Appellant filed a pro se notice of appeal. The trial court’s certification of

defendant’s right to appeal states that “defendant has waived the right to appeal.”

See Tex. R. App. P. 25.2(a)(2). On January 11, 2016, we notified Appellant and

his appointed counsel by letter about the statement in the trial court’s certification

and informed them that unless Appellant or any party desiring to continue the

appeal filed with the court, on or before January 21, 2016, a response showing

grounds for continuing the appeal, the appeal could be dismissed. See Tex. R.

App. P. 25.2(d), 44.3.

      Appellant filed a response, but it does not show grounds for continuing the

appeal. Appellant argues that he believes his guilty plea was involuntary due to

ineffective assistance of counsel. In addition to his response, Appellant filed a

request to withdraw his notice of appeal from the judgment adjudicating him

guilty and a corrected notice of appeal stating that he wishes to appeal from “the

judgment and sentence” entered on November 12, 2012, placing him on

deferred-adjudication community supervision. See Tex. R. App. P. 25.2(f).

      Dismissal would be required regardless of whether Appellant is attempting

to appeal the November 12, 2012 deferred-adjudication order or the December

11, 2015 judgment adjudicating his guilt.       The deadline for filing a notice of

appeal from the November 12, 2012 order expired approximately three years


                                          2
ago. See Tex. R. App. P. 26.2(a) (stating that in a criminal case, the notice of

appeal must be filed within thirty days after the trial court enters an appealable

order or, if a timely motion for new trial is filed, within ninety days after the trial

court enters an appealable order). Our appellate jurisdiction is triggered through

a timely filed notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996). If a notice of appeal is not timely filed under rule 26.2, we do not

have jurisdiction to address the merits of the appeal and may take no action—

including granting an out-of-time appeal—other than dismissal. Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Because the corrected notice of

appeal from the November 12, 2012 order is untimely, we do not have jurisdiction

to address the merits of an appeal from that order. See id.

      We deny appellant’s request to withdraw his notice of appeal from the

December 11, 2015 judgment adjudicating guilt. But because Appellant has not

shown grounds for continuing his appeal from this judgment, we dismiss the

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 25, 2016




                                          3